Case 5:18-cv-00541-EEF-MLH Document 381 Filed 11/19/20 Page 1 of 2 PageID #: 6861




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 ANTHONY TELLIS, ET AL.                                   CIVIL ACTION NO. 18-cv-0541

 VERSUS                                                   JUDGE ELIZABETH E. FOOTE

 JAMES M. LEBLANC, ET AL.                                 MAGISTRATE JUDGE HORNSBY


                                    MEMORANDUM ORDER

         Before the Court is Plaintiffs’ appeal from the Magistrate Judge’s order regarding Plaintiffs’

  motion for a protective order and Defendants’ second motion to compel a Rule 30(b)(6)

  deposition. [Record Document 374]. Plaintiffs’ motion for a protective order sought to prevent

  the Advocacy Center from presenting a representative to submit to a second day of a deposition

  conducted pursuant to Federal Rule of Civil Procedure 30(b)(6). Record Document 345. In the

  alternative, Plaintiffs asked that Defendants be barred from requesting attorney work product or

  asking questions regarding attorney work product. Id. Defendants’ motion to compel sought to

  compel the deposition Plaintiffs sought to avoid. Record document 350. The Magistrate Judge

  reviewed both parties’ motions and the transcript of the deposition at issue. He denied Plaintiffs’

  motion and granted Defendants’ motion. The Magistrate Judge’s order is AFFIRMED.

         Under the Federal Magistrate Act, a magistrate judge may issue binding rulings on non-

  dispositive matters. 28 U.S.C. § 636(b)(1)(A). A party that objects to such a ruling may appeal to

  the district judge who “must . . . modify or set aside any part of the order that is clearly erroneous

  or contrary to law.” Fed. R. Civ. P. 72(a). A clear error standard applies to a magistrate judge’s

  findings of fact, while legal conclusions are reviewed de novo. See Spillers v. Chevron USA Inc., No.

  11-2163, 2013 WL 869387, at *3 (W.D. La. Mar. 6, 2013) (citing Choate v. State Farm Lloyds, No.

  03-2111, 2005 WL 1109432, at *1 (N.D. Tex. May 5, 2005)). “A finding is ‘clearly erroneous’ when
                                                    1
Case 5:18-cv-00541-EEF-MLH Document 381 Filed 11/19/20 Page 2 of 2 PageID #: 6862




  although there is evidence to support it, the reviewing court on the entire evidence is left with the

  definite and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum Co.,

  333 U.S. 364, 395 (1948). Hence, reversal of a factual finding is improper whenever the “magistrate

  judge’s ‘account of the evidence is plausible in light of the record viewed in its entirety.’” Smith v.

  Smith, 154 F.R.D. 661, 665 (N.D. Tex. 1994) (quoting Resolution Tr. Corp. v. Sands, 151 F.R.D. 616,

  619 (N.D. Tex. 1993)).

          Having reviewed the Magistrate Judge’s order and the parties’ arguments on appeal, the

  Court cannot conclude that the Magistrate Judge’s ruling was clearly erroneous or contrary to law,

  and thus the Magistrate Judge’s order is AFFIRMED. The Court notes that Plaintiffs devote

  substantial portions of their appeal to arguing that the Magistrate Judge’s order requires the

  Advocacy Center to disclose work product at the depositions. Record Documents 374 and 380.

  The Court does not read the Magistrate Judge’s order to do this. The order repeatedly emphasized

  that Plaintiffs had improperly objected to questions seeking facts and information. See e.g., Record

  Document 367 at 9-10. The order concludes that the Advocacy Center witness must be prepared

  to answer questions with facts—not opinions, inferences, or legal theories. Id. at 14. That said, the

  Court cautions Defendants to narrowly tailor their questions to seek only facts and to avoid

  seeking protected work product.
                                                              19thday of November,
     THUS DONE AND SIGNED at Shreveport, Louisiana, this the ____

  2020.



                                                           _________________________________
                                                           ELIZABETH ERNY FOOTE
                                                           UNITED STATES DISTRICT JUDGE




                                                    2
